Case 2:17-cv-02900-ES-JAD Document 40 Filed 06/06/19 Page 1 of 1 PageID: 423




Marc D. Haefner
Direct Dial: (973) 757-1013
mhaefner@walsh.law

                                              June 6, 2019

VIA ECF AND FIRST CLASS MAIL
Honorable Joseph A. Dickson, U.S.M.J.
US District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

        Re:      Marimar Textiles, Inc. v. Jude Clothing & Accessories Corporation, et al.
                 Case No.: 2:17-cv-02900 (ES)(JAD)

Dear Judge Dickson:

       This firm represents Defendants Jude Clothing & Accessories Corporation, Jude Connally
E-Commerce Corp., Jude Connally Sarasota Limited Liability Company, Jude Connally Westfield
Limited Liability Company, and Jude Connally Zimmerman (collectively “Defendants”) in the
above-referenced matter. Pursuant to Your Honor’s Order dated May 29, 2019 (D.E. 39),
enclosed for the Court’s consideration is Defendants’ proposed Pre-Trial Scheduling Order.

        Plaintiff is submitting a competing form of order.

       As always, we thank the Court for its attention to this matter and remain available should
Your Honor or Your Honor’s staff have any questions or require anything further.


                                                      Respectfully submitted,


                                                      Marc D. Haefner

Enclosures
cc:    All Counsel of Record (via email)
